Appeal by defendant from a judgment of the County Court, Westchester County, rendered March 31, 1978, convicting him of burglary in the third degree, grand larceny in the third degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The trial court’s charge as to the element of reasonable doubt as it involved the People’s burden of proof was generally confusing. In addition, although the trial court correctly stated several times that the People have the burden of proving defendant’s guilt beyond a reasonable doubt, it also stated the following: "The rules of law to which I refer do not require that the guilt of the Defendant should be established beyond a reasonable doubt.” (Emphasis added.) This statement is patently erroneous. In view of the equivocal nature of the charge in this respect, we find that the jurors were not properly guided in their deliberations. Accordingly, the defendant was deprived of a fair trial and he therefore must be retried. Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.